UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6026



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT LEE HARRIS, a/k/a Peejack,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Fox, District
Judge. (CR-96-35-F, CA-98-179-4-F)


Submitted:   February 22, 2001             Decided:   March 1, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Lee Harris, Appellant Pro Se. Jerri Ulrica Dunston, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Lee Harris appeals the district court’s order denying

his motion under 28 U.S.C.A. § 2255 (West Supp. 2000).    Although

the district court entered judgment on the merits in favor of the

Government, we conclude that the motion was not brought within the

one-year period specified by § 2255 and, therefore, was untimely.

United States v. Torres, 211 F.3d 836, 837 (4th Cir. 2000) (holding

that the one-year period commences with this court’s mandate when

no petition for certiorari is filed).   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the ground that

Harris’ § 2255 motion was time-barred.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2